March 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       JOSEPH R. WILLIE, II, Appellant

NO. 14-13-00872-CV                          V.

            COMMISSION FOR LAWYER DISCIPLINE, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Commission
for Lawyer Discipline, signed July 29, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Joseph R. Willie, II, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.